DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Pelto-Huikko, US PGPub 2015/0151948.


    PNG
    media_image1.png
    672
    330
    media_image1.png
    Greyscale


Regarding claim 2, Pelto-Huikko discloses the suspension member of claim 1, wherein the plurality of fibers (f) are one or more of carbon, glass, polyester, nylon or aramid fibers (see [0038]).
Regarding claims 3, Pelto-Huikko discloses the suspension member of claims 1, wherein the plurality of fibers (f) extend continuously along the length (as described above) of the suspension member (R).
Regarding claim 4, Pelto-Huikko discloses the suspension member of claim 1, further comprising one or more thermoplastic layers (see [0040]) disposed in the suspension member (R).  The limitation “the one or more thermoplastic layers softened at a suspension member end to allow for deformation of the suspension member end” is a product by process limitation.  “[E]ven though product-by-process .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelto-Huikko in view of Zapf et al., US PGPub 2015/0307323.
Regarding claim 10, Pelto-Huikko discloses an elevator system (see fig 1), comprising: a hoistway (S); an elevator car (2) disposed in the hoistway (S); a suspension member (R) operably connected to the elevator car (2) to suspend and/or drive the elevator car (2) along the hoistway (S), the suspension member (R) including: a plurality of tension members (11a-d) extending along a length (as described above) of the suspension member (R) including a plurality of fibers (f) extending along the length (as described above) of the suspension member (R) bonded into a polymer matrix (m); a jacket (p) substantially retaining the plurality of tension members (11a-d); and a termination assembly (7) disposed in the hoistway (S) and operably connected to a suspension member end (R’, R”) of the suspension member (R); wherein the suspension member (R) is configured to be deformed at the suspension member end (R) to allow for installation of the suspension member end (R’, R”) into the 

    PNG
    media_image2.png
    456
    217
    media_image2.png
    Greyscale

Zapf et al. teaches a similar elevator termination assembly (see fig 2) wherein the termination assembly (as described above) including: a socket (7); and a wedge (8) installed in the socket (7), the wedge (8) and socket (7) defining a suspension member inlet (where 1 enters 7) and a suspension member outlet (where 1.1 exits 7) at a same surface (top surface in fig 2) of the termination assembly (as described above); wherein the suspension member (1) extends into the termination assembly (as described above) at the suspension member inlet (as described above), is wrapped around the wedge (see fig 1) and extends toward the suspension member outlet (as described above).  It would have been obvious to provide the termination assembly configuration described by Zapf et al. to the deformable 
Regarding claim 11, Pelto-Huikko in view of Zapf et al. discloses the suspension member of claim 10, wherein the plurality of fibers (f) extend continuously along the length (as described above) of the suspension member (R).

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicant argues that Pelto-Huikko does not disclose the limitation “wherein the suspension member is deformed by application of one or more of heat or a solvent material to a selected portion of the suspension member” is a product by process limitation.  This disputed limitation is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The final product of Pelto-Huikko reads on the claimed structure and therefore Applicants argument is not persuasive.
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654